Citation Nr: 0117724	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955 and from April 1957 to February 1958.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in December 2000.  That decision denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318 (West 1991).  The decision established 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  The denials were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the Remand portion of 
this decision.

A claim for DIC benefits is also considered a claim for 
accrued benefits. 38 U.S.C.A. § 5101(b); see also Quiamco v. 
Brown, 6 Vet. App. 304 (1994); Isenhart v. Derwinski, 
3 Vet. App. 177, 179 (1992); Satchel v. Derwinski, 
1 Vet. App. 258, 259-60 (1991). To be entitled to accrued 
benefits, a claim must be filed within one year after the 
veteran's death, and a spouse (or child) must show that the 
veteran was entitled to periodic monetary benefits on the 
basis of evidence in the file at the date of death, which was 
due and unpaid for a period of not more than two years prior 
to death. 38 U.S.C.A. § 5121.  Because the RO has not 
addressed the appellant's claim for accrued benefits it is 
not currently in appellate status, but is referred to the RO 
for appropriate rating action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 has been obtained by the RO.

2.  The veteran was entitled to receive compensation at the 
time of his death for a service-connected disability rated 
totally disabling for a period of 10 or more years 
immediately preceding death.


CONCLUSION OF LAW

The provisions for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are met. 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (2000). To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death. 38 C.F.R. 
§ 3.312(b) (2000). To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death. In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death. It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown. 38 C.F.R. § 3.312(c)(1) (2000).

With respect to the appellant's claim of entitlement to DIC 
under provisions of 38 U.S.C.A. § 1318, applicable VA 
regulation provides for payment of benefits to a deceased 
veteran's surviving spouse as if the veteran's death was 
service-connected, if the veteran's death was not caused by 
the veteran's own willful misconduct and the veteran was in 
receipt of or was entitled to have been in receipt of 
compensation at the time of death for a service-connected 
disability which was either continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death. See 38 C.F.R. § 3.22 (2000).

II. Factual Background

Initially, the Board notes that at the time of the veteran's 
death, service connection had been established for major 
depression with mood congruent feature and panic disorder 
with agoraphobia with an evaluation of 100 percent effective 
September 24, 1991.  The veteran's death certificate 
indicates that the veteran's death on May 20, 2000 was 
directly due to respiratory failure due to congestive heart 
failure and pneumonia.  No other significant conditions, 
which contributed to death but were not related to the 
disease or condition causing death, were listed.

The veteran had two periods of active service.  Service 
medical records indicate the veteran was again treated on 
several occasions for mental disorders variously diagnosed.

Following service, the veteran was not treated for several 
years.  He was afforded examinations by the VA and treatment 
by private physicians.  In September 1962, he was afforded a 
VA examination that resulted in a diagnosis of emotionally 
unstable personality.  Two subsequent private physicians' 
statements indicated that the veteran suffered from 
psychoneurosis and inadequate personality, respectively.

The denial of service connection for a neuropsychiatric 
disorder was upheld by the Board in February 1974.  That 
denial was based upon a finding that the veteran did not have 
an acquired psychiatric disorder, but instead was currently 
diagnosed with an inadequate personality.  Personality 
disorder was not a disability for the purposes of 
establishing service connection.  38 C.F.R. § 3.303(c) 
(1973).  

Subsequent to that decision, the veteran submitted several 
statements regarding treatment for mental disorders including 
one showing treatment since January 1975 for (as translated 
from Spanish) severe neurosis, intranquility depression, and 
claustrophobia.  

The veteran submitted a claim to reopen the issue of 
entitlement to service connection for nervousness and 
schizophrenic reaction in April 1979.  The veteran included a 
statement from the Laredo State Center for Mental Development 
Clinic noting treatment for depressive neurosis.  The RO 
denied the veteran's claim to reopen by a letter dated in May 
1979.

The veteran subsequently submitted a statement from D.W., 
M.D., showing a diagnosis of moderately well controlled 
schizophrenia, schizo-affective type which had a depressive 
presentation rather than a depressive neurosis.  

The RO reconsidered and denied the veteran's claim by a 
letter dated in November 1979.  The veteran filed a notice of 
disagreement with that denial in December 1979.  

A letter from D.W., M.D., was received in February 1980.  The 
letter outlined the veteran's treatment record and the status 
of the veteran's mental health.

A Statement of the Case was issued in March 1980.  A letter 
from the veteran, included in a congressional inquiry into 
the veteran's case, was received in March 1980.

In April 1980, the RO granted the veteran a non-service-
connected pension because the veteran's mental disorder was 
so severe as to prevent him from engaging in gainful 
employment.

Subsequently, in January 1981, the veteran was hospitalized 
for approximately two months for treatment of recurrent 
depression and agoraphobia with panic attacks.

The veteran was examined by VA in January 1982.  The 
veteran's treatment history was noted and a diagnosis of 
dysthymic disorder was made.

The veteran was not thereafter afforded treatment for his 
psychiatric disability for many years.  The veteran submitted 
another claim to reopen in September 1991.  With that claim, 
the veteran submitted a lay statement and underwent two VA 
psychiatric evaluations. 

In April 1996, the Board granted the veteran's appeal for 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board found that symptoms associated with 
major depression and mood congruent psychotic feature and 
panic disorder with agoraphobia was first manifested during 
service.

In August 1996, the RO found the veteran was entitled to a 
schedular 70 percent rating for his mental disorder.  Because 
the veteran was rendered unemployable by the service-
connected mental disorder, the veteran was granted a 
permanent and total disability (100 percent) based on 
individual unemployability, effective September 24, 1991.

III. Analysis

As discussed above with respect to a claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, VA regulation provides for 
payment of benefits to a deceased veteran's surviving spouse 
as if the veteran's death was not service-connected, if the 
veteran's death was not caused by the veteran's own willful 
misconduct and the veteran was in receipt of or was entitled 
to have been in receipt of compensation at the time of death 
for a service-connected disability which was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death or from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding death.  38 C.F.R. 
§ 3.22.

Determinations concerning the existence and duration of the 
veteran's entitlement to compensation are governed by the 
generally applicable provisions governing claim-filing 
requirements, effective dates of entitlement, and the 
finality of regional office and Board decisions.  See  
38 U.S.C.A. §§ 5101(a), 5110, 7104(b), 7105(c) (West 1991).  
DIC benefits may be rewarded if there was clear and 
unmistakable error in a prior final decision that prevented 
the veteran from receiving total disability compensation for 
the requisite period.

Initially the Board notes that there is no evidence of record 
indicating that the veteran's death was caused by his own 
willful misconduct.  

The appellant's claim for DIC benefits fails based upon the 
August 1996 rating decision that found the veteran reopened 
his claim for service connection by a letter received by the 
RO on September 24, 1991.  The effective date for a reopened 
claim is the date of receipt of the new evidence. See  
38 C.F.R. § 3.400(q)(1)(ii)(2000).  At the time of the 
veteran's death the veteran was not receiving compensation 
for the full 10 years.

However, review of the veteran's claims folder indicates that 
the veteran was "entitled to receive" compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years prior 
to the veteran's death.

Review of the procedural history of the veteran's claim 
indicates that the veteran had perfected the appeal for 
service connection for a mental disorder in March 1980.  The 
congressional inquiry and letter from the veteran received in 
March 1980 should have been construed as a substantive appeal 
by the RO because they express intent to contest the VA's 
denial of service-connected benefits.  Instead, the RO 
established entitlement to a different benefit, non-service-
connected pension, and did not follow-up on the veteran's 
appeal for service connection.  The appeal was not addressed 
until the Board decision dated in April 1996 granting 
entitlement to service connection.

Because the veteran's appeal for service connection clearly 
remained open, the effective date of the grant of benefits 
should have dated to the veteran's claim to reopen received 
in April 1979.  The Board finds that the August 1996 rating 
decision establishing an effective date of September 24, 1991 
for service connection was clearly and unmistakably 
erroneous.  Had the earlier effective date been properly 
established, the veteran would have been in receipt of 
compensation for a service-connected disability rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  As noted above, the April 1980 rating 
action found that the veteran's mental disorder was so 
disabling as to preclude employability, effective from 
November 1979.  

Therefore, in light of the above, the Board finds that the 
appellant is entitled to DIC under the provisions of 
38 U.S.C.A. § 1318.



ORDER

The appeal for DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
granted.


REMAND

38 U.S.C.A. § 1318 provides for the payment of DIC benefits 
in the same manner as if the veteran's death were service-
connected.  However, because entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 is not identical to the 
establishment of service connection for the cause of the 
veteran's death, the appellant's claim for service connection 
is not moot and must be further developed.  See e.g. 
38 C.F.R. § 3.812(c) (2000) (precludes payment of a special 
allowance for replacement of social security benefits reduced 
by the Omnibus Budget Reconciliation Act of 1981 under 
38 U.S.C.A. § 1318 because the deaths are not service-
connected.)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v.  
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. at 2099-
2100.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant has submitted statement from A.A.M., the 
veteran's physician prior to his death.  The doctor notes 
that the veteran's cause of death was respiratory failure, 
congestive heart failure, pneumonia, and history of 
schizophrenia, and intermittent aggressive behavior.  It is 
unclear from the statement upon what basis the doctor has 
rendered the opinion, but it appears that the doctor is 
asserting the veteran's service-connected mental disorder was 
a contributory cause of the veteran's death.  Under the VA's 
duty to assist pursuant to VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2097-98 (to be codified as amended at 38 U.S.C. 
§ 5103A) a medical opinion is necessary regarding the cause 
of the veteran's death is necessary because evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-- contains competent evidence that the 
veteran's death may be associated with the claimant's 
service-connected mental disorder, but does not contain 
sufficient medical evidence for a decision on the claim a 
opinion is required.  38 U.S.C.A. § 5103A(d).


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
and request the names and addresses of all 
medical care providers who treated the 
veteran for his mental disorder between 
1994 and his death.  After securing the 
necessary release, the RO should obtain 
these records.  In addition, A.A.M. should 
be contacted to determine the specific 
records reviewed to reach the conclusions 
outlined in his opinion of April 2001.

3.  The RO should forward the veteran's 
claims folder to a VA psychiatrist for an 
opinion as to whether it can be determined 
whether it is at least as likely as not 
the veteran's service-connected mental 
disorder contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance to 
the production of death.  

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


